UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-52604 Tidewater Futures Fund L.P. (Exact name of registrant as specified in its charter) c/oCeres Managed Futures LLC, 522 Fifth Avenue, 14th Floor, New York, New York 10036, (855) 672-4468 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Units of Limited Partnership Interest (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) X Rule 12g-4(a)(2) Rule 12h-3(b)(1)(i) Rule 12h-3(b)(1)(ii) Rule 15d-6 Approximate number of holders of record as of the certification or notice date: 202 Pursuant to the requirements of the Securities Exchange Act of 1934, Tidewater Futures FundL.P. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 30, 2014 By: /s/ Alper Daglioglu Name:Alper Daglioglu Title:President and Director of the General Partner Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form 15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature. Persons who respond to the collection of information contained in this form are not required to respond unless the form displays SEC 2069 (02-08) a currently valid OMB control number.
